DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein, in a closed position, the front row of bays conceals the inner row of bays, and wherein the front row of bays rotates horizontally to an open position that provides access to the inner row of bays, and 
wherein the front row of bays comprises a left bank of bays and further comprises a right bank of bays, 
wherein the replaceable components are installed in the plurality of bays of the front row while the front row of bays is in the closed position that conceals the inner row of bays; and 
the inner row of bays operable for installing replaceable components, wherein the inner row of bays is accessed by rotating the front row of drive bays horizontally”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 3-10 depending from claim 1 are therefor also allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein, 
in a closed position, the front row of bays conceals an inner row of bays, and wherein the front row of bays rotates horizontally to an open position that provides access to the inner row of bays, and 
wherein the front row of bays comprises a left bank of bays and further comprises a right bank of bays, 
wherein the replaceable components are installed in the plurality of bays of the front row while the front row of bays is in the closed position that conceals the inner row of bays; and 
the inner row of bays operable for installing replaceable components, wherein the inner row of bays is accessed by rotating the front row of drive bays horizontally”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 13-16 depending from claim 11 are therefor also allowable.

Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “installing one or more replaceable components in the front row of bays while the front row of bays is in a closed position that conceals the inner row of bays; 
opening the front row of bays by rotating a left bank of front bays horizontally towards the left of the chassis and by rotating a right bank of front bays horizontally towards the right of the chassis, 
wherein an inner row of bays is accessible by opening the front row of bays; servicing replaceable components in the inner row of bays while the front row of bays is opened; and 
wherein the inner row of bays is concealed by closing the front row of bays”.  
None of the reference art of record discloses or renders obvious such a combination.

Claims 18-20 depending from claim 17 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841 
                                                                                                                                                                                                       /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841